Exhibit 10.1

 

MUELLER GROUP, INC.

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT (this “Agreement”) is entered into as of February 18, 2005, by
and between Darrell Jean (the “Employee”) and Mueller Group, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Employee is currently an employee of the Company;

 

WHEREAS, the Company and the Employee desire to modify and memorialize, as of
the Effective Date (as defined below in paragraph 1), certain aspects of such
employment relationship;

 

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the parties hereto
hereby agree as follows:

 

1.                                       Employment.  The Employee’s employment
with the Company under this Agreement shall have commenced as of January 1, 2005
(the “Effective Date”) and shall continue through December 31, 2007 (such three
(3) year period, the “Term”) (subject to paragraphs 3 and 4(f)), and the
Employee hereby accepts such employment, all upon the terms and conditions set
forth herein.

 

2.                                       Duties and Responsibilities.  The
Employee shall hold the position of Vice President of Business Development of
the Company and shall report to the Chief Executive Officer of the Company.  The
Employee shall have those duties and responsibilities that are commensurate with
his position and assigned to him by the Chief Executive Officer of the Company.

 

3.                                       Termination of Employment.  During the
Term:

 

(a)                   The Company may terminate the Employee’s employment for
Cause (as defined below in paragraph 3(e)) at any time, effective immediately,
or for any reason other than for Cause at any time.

 

(b)                  The Employee may terminate his employment with the Company
at any time, by not less than thirty (30) days prior written notice (which
notice, the Company may waive in its sole discretion).

 

(c)                   The Employee’s employment may terminate due to his death
or Disability (as defined below in paragraph 3(f)).

 

(d)                  In the event of termination of the Employee’s employment:
(i) by the Company for Cause, or (ii) by the Employee for whatever

 

1

--------------------------------------------------------------------------------


 

reason, or (iii) due to the death of the Employee, or (iv) due to the Disability
of the Employee, the Company shall continue to compensate the Employee in the
normal course through the effective date of termination, and the severance
payment obligations of paragraph 4(f) shall be inapplicable.

 

(e)                   For purposes of this Agreement, “Cause” shall mean the
Employee’s: (i) failure to substantially perform his duties; (ii) conviction of
a felony; (iii) act of fraud, embezzlement or willful dishonesty in relation to
the business or affairs of the Company or any other felonious conduct on the
part of the Employee that is demonstratably detrimental to the best interests of
the Company; (iv) being repeatedly under the influence of illegal drugs or
alcohol while performing his duties; or (v) commission of any other willful act
that is demonstratably injurious to the financial condition or business
reputation of the Company.

 

(f)                     For purposes of this Agreement, “Disability” shall be
deemed to have occurred if the Employee has been unable to perform the duties of
his employment due to mental or physical incapacity for a period of six (6)
consecutive months or for any twelve (12) months in any period of twenty-four
(24) consecutive months.

 

4.                                       Compensation.  In return for his
services hereunder, the Employee shall be entitled to (i) the Salary and bonus
opportunity as specified below and (ii) certain fringe benefits to the extent
provided below.

 

(a)                   Salary.  Starting with the Effective Date, the Employee
shall be paid a base salary (the “Salary”) at an annual rate of not less than
Two Hundred Thousand ($200,000) Dollars.  The Salary shall be reviewed no less
frequently than annually by the compensation committee of the board of directors
of Mueller Water Products, Inc. and shall be increased by an amount that is at
least equal to the greater of (i) four (4%) percent of the Employee’s base
salary in effect immediately prior to such adjustment or (ii) the product of (A)
the cost of living increase (as defined in the immediately subsequent sentence)
and (B) the Employee’s base salary in effect immediately prior to such
adjustment.  The “cost of living increase” shall mean the difference, expressed
as a percentage, between (i) the Consumer Price Index most recently published by
the Bureau of Labor Statistics of the U.S. Department of Labor,
Chicago-Gary-Kenosha, for urban wage earners and clerical workers, prior to the
date of such adjustment and (ii) such index as so published for the immediately
proceeding period.  Salary payments shall be made as customarily disbursed by
the Company.

 

(b)                  Annual Bonus.  The Employee shall receive an annual bonus,
payable at the conclusion of each fiscal year, equivalent to not less than five
(5%) percent of the bonus pool applicable to compensate senior

 

2

--------------------------------------------------------------------------------


 

executives of the Company (currently, the Senior Executive Bonus Pool of the
Mueller Water Products, Inc. Management Incentive Plan).

 

(c)                   IPO Equity Compensation.  In the event an initial public
offering of equity securities by Mueller Water Products, Inc. is consummated
during the Employee’s employment with the Company and if other senior executives
of the Company are entitled to receive equity compensation awards in connection
with such offering, the Employee shall be entitled to participate in such awards
in a manner similar to such other senior executives; provided that the level of
the Employee’s participation will be subject to the sole discretion of the board
of directors of Mueller Water Products, Inc.

 

(d)                  Fringe Benefits and Expenses.  The Employee shall be
entitled to participate from time to time in all fringe benefits of the Company
made available to employees generally, and employees of a class including the
Employee.  For purposes of this paragraph 4(d), the Employee will be included in
the class of senior executives of the Company.  The Company shall promptly
reimburse the Employee for all ordinary and necessary expenses incurred by the
Employee on behalf of the Company.

 

(e)                   Insurance and Indemnification.  The Employee shall be
entitled to such insurance coverage and indemnification, including reimbursement
of legal fees and expenses, as are maintained by the Company and its affiliates
from time to time for its senior executives in accordance with and to the extent
of the governing documents of the Company and its affiliates and applicable
law.  For the avoidance of doubt, this paragraph 4(e) shall survive the
expiration or termination of this Agreement.

 

(f)                     Severance Payment.  In the event the Employee is
terminated by the Company for any reason other than for Cause on or before
December 31, 2006, the Employee shall be entitled to severance compensation in
an amount equal to the greater of (i) the sum of the unpaid Salary (as would
have been in effect) and annual bonus (only if and to the extent bonus is paid
to other senior executives of the Company) for the remainder of the Term, or
(ii) the sum of (A) eighteen (18) months Salary (at the rate then in effect),
plus (B) one hundred fifty (150%) percent of the annual bonus paid or payable to
the Employee for the fiscal year immediately preceding the fiscal year in which
such termination occurs, and in the event the Employee is terminated by the
Company for any reason other than for Cause after December 31, 2006 but before
the end of the Term, the Employee shall be entitled to severance compensation in
an amount as described in clause (ii) above.  Such severance compensation shall
be payable ratably in monthly installments, commencing six (6) months from the
effective date of such termination.

 

3

--------------------------------------------------------------------------------


 

In addition, in the event the Employee is terminated by the Company for any
reason other than for Cause at any time before the end of the Term, Mueller
Water Products, Inc. shall waive any right to repurchase any of its equity
securities then held by the Employee.  Notwithstanding anything set forth in
this paragraph 4(f) to the contrary, the Company’s obligation to make the
severance payments provided for herein is and shall be conditioned upon the
execution by the Employee, tender to the Company and non-revocation by the
Employee of a release of claims against the Company.  Said release of claims
shall be in a form conforming in all material respects to the release attached
hereto and incorporated herein as Exhibit #1 (the “Release”).

 

5.                                       Provisions Relating to Employee Conduct
and Termination of Employment.

 

(a)                   Confidentiality.  The Employee recognizes and acknowledges
that certain assets of the Company constitute Confidential Information (as
defined below in paragraph 5(c)).  The Employee agrees that at all times during
his employment and thereafter for a period of three (3) years following the
termination of such employment, howsoever such termination may occur, he will
keep and maintain all Confidential Information confidential.

 

(b)                  Return of Materials.  The Employee agrees that on the
termination of his employment, howsoever such termination may occur, the
Employee will promptly return to the Company all materials and other property
from time to time held by the Employee and proprietary to the Company, that is,
all Confidential Information which had been reduced to written form.

 

(c)                   Confidential Information.  For purposes of this Agreement,
“Confidential Information” shall mean all trade secrets and other proprietary
information of the Company not within the public domain.

 

(d)                  Noncompetition.  The Employee agrees that at all times
during his employment and (subject to the payment and performance by the Company
of its obligations under paragraphs 3 and 4(f)) thereafter for a period of one
(1) year following the termination of such employment, howsoever such
termination may occur, the Employee will not, directly or indirectly, compete
with the Company anywhere in the United States or Canada.

 

6.                                       Release.

 

(a)                   Release.  As consideration and a material inducement to
the Company to enter into this Agreement and to provide to the Employee the
payments and benefits hereunder, the Employee hereby voluntarily,

 

4

--------------------------------------------------------------------------------


 

irrevocably and unconditionally releases and forever discharges the Company and
its owners, partners, predecessors, successors, assigns, subsidiaries and
affiliates, and their agents, insurers, auditors, attorneys, directors,
officers, employees, representatives and contractors, and all persons acting
through, by, under or in concert with any of the above (collectively, the
“Releasees”), from any and all complaints, claims, demands, liabilities or
rights, whether known or unknown and whether in law or in equity, that the
Employee had, now has or may claim to have in the future that arise in whole or
in part from his employment at the Company through the effective date of this
Agreement (collectively, the “Claims”).  This general release specifically
includes without limitation Claims for unpaid wages, Claims of discrimination
under Title VII of the Civil Rights Act of 1964 or any other prohibited basis
identified under any federal, state or local statute, regulation or ordinance
(including without limitation the Illinois Human Rights Act), Claims under the
Fair Labor Standards Act, Claims for work-related injury or illness, whether
physical in nature or manifested by psychological or emotional stress, Claims of
fraud, conspiracy, breach of employment contract, interference with employment
contract, breach of the implied covenant of good faith and fair dealing,
infliction (negligent or intentional) of emotional distress, defamation or any
other Claim arising out of the Employee’s employment with the Company, including
without limitation any Claims under any federal, state or local statute,
regulation, ordinance or common law.

 

(b)                  Understanding of Release.  It is expressly understood and
intended that, except as otherwise set forth in this paragraph 6, this is the
Employee’s complete and final release of any and all Claims of whatever nature
as of the date of this Agreement against the Releasees.  The Employee further
acknowledges and agrees that the release contained in this paragraph 6 is an
essential material provision of the Agreement and that without this release, the
Company would not have entered into this Agreement with the Employee.

 

(c)                   The Company’s Non-Admission of Liability.  The Employee
understands that the release contained in this paragraph 6 shall not be
understood or construed as an admission that the Company or any of the other
Releasees has violated the Employee’s rights in any manner whatsoever, or the
rights of anyone else.

 

7.                                       Miscellaneous.

 

(a)                   Tax Withholding.  All payments under this Agreement shall
be subject to deduction and withholding authorized or required by applicable
law.

 

(b)                  Supersedes Prior Agreements.  This Agreement supersedes any
and all other employment, change-in-control, severance or similar

 

5

--------------------------------------------------------------------------------


 

discussions, negotiations, arrangements and agreements (proposed or otherwise,
written or oral) between or on behalf of the Employee and the Company, including
without limitation the discussion points contained in a memorandum dated
January 29, 2005, the responsive letter from the Employee’s counsel to the
Company dated February 8, 2005 and the Company’s Key Employee Severance Plan.

 

(c)                   Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties.

 

(d)                  Notices.  All notices and other communications hereunder
shall be in writing or by written telecommunication (i.e., facsimile), and shall
be deemed to have been duly given if delivered personally or if sent by
overnight courier or by certified mail, return receipt requested, postage
prepaid, or sent by written telecommunication, receipt confirmed, if to the
Company, to its corporate headquarters and, if to the Employee to his last
residence as shown on the records of the Company.

 

(e)                   Venue; Jurisdiction.  The parties hereto agree that any
dispute hereunder, or otherwise relating to the Employee’s employment
relationship with the Company or the termination thereof, whether or not arising
during the Term, shall be submitted to the federal or appropriate state court
having jurisdiction and located in Illinois, and the parties consent to the
exclusive venue and jurisdiction of such courts.

 

(f)                     Governing Law.  This Agreement is to be governed and
construed according to the internal substantive laws of Illinois, without regard
to its conflict of laws provisions, and is to take effect as an instrument under
seal.

 

(g)                  Conflicts.  To the extent that this Agreement conflicts
with any provision in any handbook, policy manual, rule or regulation of the
Company or its affiliates, the provisions of this Agreement shall take
precedence.

 

[ Remainder of Page Intentionally Left Blank ]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

 

 

MUELLER GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Dale B. Smith

 

 

Name:

Dale B. Smith

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Darrell Jean

 

Darrell Jean

 

7

--------------------------------------------------------------------------------


 

Exhibit #1

To

Agreement between Mueller Group, Inc. and Darrell Jean

Dated February 18, 2005

 

                   , 2    

 

RELEASE

 

As consideration and a material inducement to Mueller Group, Inc. (the
“Company”) to provide to me the severance payments and benefits ( the “Severance
Payment”) described in Paragraph 4(f) of a certain Agreement between me and the
Company dated February 18, 2005 (the “Agreement”), I, Darrell Jean, hereby
voluntarily, irrevocably and unconditionally release and forever discharge the
Company and its owners, partners, predecessors, successors, assigns,
subsidiaries and affiliates, and their agents, insurers, auditors, attorneys,
directors, officers, employees, representatives and contractors, and all persons
acting through, by, under or in concert with any of the above (collectively, the
“Releasees”), from any and all complaints, claims, demands, liabilities or
rights, whether known or unknown and whether in law or in equity, that I had,
now have or may claim to have in the future that arise in whole or in part from
my employment at or termination from the Company (collectively, the “Claims”). 
This general release specifically includes without limitation Claims for unpaid
wages, Claims of discrimination under Title VII of the Civil Rights Act of 1964,
the Age Discrimination In Employment Act (“ADEA”) (see attached STATEMENT OF
RIGHTS UNDER ADEA) or any other prohibited basis identified under any federal,
state or local statute, regulation or ordinance (including without limitation
the Illinois Human Rights Act), Claims under the Fair Labor Standards Act,
Claims for work-related injury or illness, whether physical in nature or
manifested by psychological or emotional stress, Claims of fraud, conspiracy,
breach of employment contract, interference with employment contract, wrongful
discharge in violation of public policy, breach of the implied covenant of good
faith and fair dealing, infliction (negligent or intentional) of emotional
distress, defamation or any other Claim arising out of my employment or
severance of my employment with the Company, including without limitation any
Claims under any federal, state or local statute, regulation, ordinance or
common law.

 

Understanding of Release

 

It is expressly understood and intended that, except as otherwise set forth
herein, this is my complete and final release of any and all Claims of whatever
nature against the Releasees.  I further acknowledge and agree that this release
is an essential material provision of the Agreement and that without this
release, the Severance Payment provided for in the Agreement would not be made
in

 

8

--------------------------------------------------------------------------------


 

connection with my separation from the Company.  I understand, warrant and agree
that I am responsible for any federal, state and local taxes, which may be owed
by me by virtue of the receipt of the Severance Payment.

 

The Company’s Non-Admission of Liability

 

I understand that the Company shall tender to me the Severance Payment provided
for in the Agreement solely to ease the impact of the loss of my employment and
to effectuate a mutually acceptable separation from my employment with the
Company.  The fact that the Company is making the Severance Payment to me shall
not be understood or construed as an admission that the Company or any of the
other Releasees has violated my rights in any manner whatsoever, or the rights
of anyone else.

 

Miscellaneous

 

This Release shall be governed by and construed in accordance with the internal
laws of Illinois without regard to its conflicts of law principles.  The
Agreement and this Release shall be binding upon the respective heirs, legal
representatives, successors and assigns of me and the Company.

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

I ACKNOWLEDGE THAT I HAVE THE RIGHT TO CONSULT MY FINANCIAL, TAX AND LEGAL
ADVISORS REGARDING THIS RELEASE BEFORE SIGNING AND THAT I AM ENCOURAGED BY THE
COMPANY TO CONSULT SUCH ADVISORS BEFORE SIGNING.  FURTHER I ACKNOWLEDGE THAT I
HAVE HAD SUFFICIENT TIME TO CONSIDER THE TERMS OF THIS RELEASE.

 

MY SIGNATURE BELOW IS EVIDENCE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND
ALL OF THE PROVISIONS OF THIS RELEASE AND THAT I HAVE HAD SUFFICIENT TIME AND
OPPORTUNITY TO CONSIDER THE SEVERANCE PAYMENT AND RELEASE PROVISIONS CONTAINED
IN THE AGREEMENT AND/OR IN THIS RELEASE AND CONSULTED WITH MY FINANCIAL, TAX,
AND LEGAL ADVISORS BEFORE SIGNING THIS RELEASE.  I VOLUNTARILY ACCEPT THE TERMS
STATED IN THIS RELEASE.  I ACKNOWLEDGE THAT I AM NOT UNDER DURESS, COERCION OR
UNDUE INFLUENCE AND HAVE CHOSEN TO EXECUTE THIS RELEASE VOLUNTARILY.

 

I ACKNOWLEDGE THAT I AM ENTITLED TO UP TO TWENTY-ONE (21) DAYS TO CONSIDER
WHETHER OR NOT TO SIGN THIS RELEASE.  IF I DECIDE TO SIGN, THE EXECUTED RELEASE
MUST BE RETURNED TO THE GENERAL COUNSEL OF THE COMPANY NO LATER THAN 5:00 P.M.
(EASTERN TIME),                             , 2     .  I MAY SIGN THIS RELEASE
PRIOR TO THE END OF THE TWENTY-ONE (21) DAY PERIOD, BUT THE COMPANY CANNOT
REVOKE THIS OFFER BEFORE THEN.

 

I ACKNOWLEDGE THAT IF I DECIDE TO EXECUTE THIS RELEASE, I HAVE SEVEN (7) DAYS
AFTER DOING SO TO REVOKE THE SEVERANCE PAYMENT AND RELEASE PROVISIONS OF THE
AGREEMENT AND THIS RELEASE.  THAT MEANS THAT IF, FOR ANY REASON, I DECIDE THAT
SIGNING THIS RELEASE WAS NOT IN MY BEST INTEREST, I HAVE SEVEN (7) DAYS AFTER
SIGNING TO MAKE THAT DECISION.  SUCH REVOCATION MUST BE IN WRITING AND RECEIVED
BY THE GENERAL COUNSEL OF THE COMPANY NO LATER THEN 5:00 P.M. (EASTERN TIME) ON
THE SEVENTH (7TH) CALENDAR DAY (OR THE FIRST WORK DAY THEREAFTER), BEGINNING
WITH THE DAY AFTER I EXECUTE THIS AGREEMENT.

 

The terms of the Agreement and this Release constitute the entire understanding
concerning my employment, separation and all other subjects addressed in the
Agreement and this Release.  Except as specifically provided therein and herein,
the Agreement and this Release supersede and replace all prior discussions,
negotiations, arrangements and agreements (proposed or otherwise, written or
oral) concerning the subject matter therein and herein.

 

10

--------------------------------------------------------------------------------


 

Attachment

 

STATEMENT OF RIGHTS UNDER ADEA

 

NOTE: THIS STATEMENT IS BEING FURNISHED TO YOU IN CONJUNCTION WITH AN OFFER TO
PROVIDE YOU WITH SEVERANCE PAYMENTS, TO WHICH YOU ARE NOT OTHERWISE ENTITLED, IN
EXCHANGE FOR YOUR AGREEMENT TO RELEASE OR WAIVE CLAIMS UNDER THE FEDERAL AGE
DISCRIMINATION IN EMPLOYMENT ACT AND CERTAIN OTHER LAWS (REFERRED TO AS THE
“RELEASE AGREEMENT”).  PLEASE READ THIS STATEMENT CAREFULLY AND ACKNOWLEDGE
BELOW.

 

The federal Age Discrimination in Employment Act (“ADEA”) (29 U.S.C. ss. 621 et
seq.) prohibits an employer from discriminating against any employee age 40 or
over because of that individual’s age.  The ADEA prohibits discrimination in all
terms and conditions of employment, including hiring, promotions, transfers,
demotions, salary or termination.

 

The ADEA also provides employees/former employees with certain rights in
connection with any release or waiver of claims under the ADEA.  Specifically,
in order for such a release or waiver to be valid, the following must occur:

 

11

--------------------------------------------------------------------------------


 

1.                                       The release or waiver must be part of
an agreement between the individual and the employer that is written in a manner
that can be understood by the individual or by an average individual eligible to
participate (29 U.S.C. ss. 626(f)(1)(A)).

 

2.                                       The waiver must specifically refer to
rights or claims arising under the ADEA.  (29 U.S.C. ss. 626(f)(1)(B)).

 

3.                                       The individual is not required to waive
rights or claims that arise after the date the waiver is executed.  (29 U.S.C.
ss. 626(f)(1)(C)).

 

4.                                       The individual may waive rights or
claims only in exchange for consideration in addition to anything of value to
which he is already entitled.  (29 U.S.C. ss. 626(f)(1)(D)).

 

5.                                       THE INDIVIDUAL MUST BE ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE RELEASE AGREEMENT.  (29
U.S.C. ss. 626(f)(1)(E)).

 

6.                                       THE INDIVIDUAL MUST BE GIVEN A PERIOD
OF AT LEAST TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER THE RELEASE AGREEMENT. 
(29 U.S.C. ss. 626 (f)(1)(F)(i)).

 

7.                                       THE RELEASE AGREEMENT MUST PROVIDE FOR
A PERIOD OF AT LEAST SEVEN (7) DAYS AFTER THE RELEASE AGREEMENT’S EXECUTION IN
WHICH THE INDIVIDUAL MAY REVOKE THE RELEASE AGREEMENT.

 

Furthermore, the Release Agreement must not become effective or enforceable
until this revocation period has passed.  (29 U.S.C. ss. 626(f)(1)(G)).  This
statement has been provided to you in conjunction with a request or offer to
enter into an agreement that provides, among other things, that you release or
waive your right to make claims under the ADEA.

 

In conformance with the requirements set forth above, your employer hereby:

 

(a)                   ADVISES YOU TO CONSULT AN ATTORNEY BEFORE YOU SIGN THE
RELEASE AGREEMENT.

 

(b)                  OFFERS YOU AT LEAST TWENTY-ONE (21) DAYS from your receipt
of the proposed Release Agreement and this statement to consider and sign the
Release Agreement.  The Release Agreement should be returned to the address
below with your signature by 5:00 P.M. (Eastern time) on
                           , 2        in order to be accepted.

 

12

--------------------------------------------------------------------------------


 

(c)                   Allows you SEVEN (7) DAYS after the date you return the
Release Agreement with your signature to revoke the Release Agreement.  If we
receive no revocation within that period, the Release Agreement will become
effective and enforceable.  Your revocation must be in writing, and sent by
overnight courier or by certified mail, return receipt requested, postage
prepaid, or by written telecommunication (i.e., facsimile), receipt confirmed,
to:

 

Mueller Group, Inc.

110 Corporate Drive – Suite 10

Portsmouth, NH 03801

Attn: General Counsel

Telephone: (603) 422-8090

Facsimile: (603) 422-8035

 

IF YOU DO NOT UNDERSTAND ANYTHING IN OR ABOUT THIS STATEMENT OF RIGHTS, THE
PROPOSED RELEASE AGREEMENT, OR THE RELEASE OR WAIVER OF RIGHTS CONTAINED IN THE
PROPOSED RELEASE AGREEMENT, PLEASE LET US KNOW SO THAT WE CAN PROVIDE
CLARIFICATION.  WE WILL ASSUME, AND ASK ANY COURT OR TRIER OF FACT TO ASSUME,
THAT YOU HAVE UNDERSTOOD EVERYTHING ON WHICH CLARIFICATION HAS NOT BEEN SOUGHT.

 

In order to document compliance with the various legal requirements described
above, we will need you to sign and date the acknowledgment of receipt of this
Statement and the proposed Release Agreement in which the release/waiver of
claims under the ADEA appears.  You will be provided with a copy of this
Statement and your acknowledgment of receipt for your records.

 

13

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF RECEIPT

 

I HEREBY ACKNOWLEDGE THAT ON THE DATE INDICATED BELOW, I RECEIVED A COPY OF THE
PROPOSED RELEASE AGREEMENT THAT INCLUDES A WAIVER/RELEASE OF CLAIMS UNDER THE
ADEA, AND OF THE STATEMENT OF RIGHTS UNDER THE ADEA.

 

Date:

 

 

 

 

 

 

Darrell Jean

 

 

 

 

14

--------------------------------------------------------------------------------